Case 2:18-cv-10255-SJO-MRW Document 45-2 Filed 05/13/19 Page 1 of 3 Page ID #:601




                     EXHIBIT 2
5/11/2019                                                    DisputeDocument
                                     Case 2:18-cv-10255-SJO-MRW     Resolution (PRC Firms), Filed
                                                                                  45-2      China, Asia-Pacific
                                                                                                    05/13/19    | Chambers
                                                                                                                    PageRankings
                                                                                                                           2 of 3 Page ID #:602




        Dispute Resolution (PRC Firms) in China
        Asia-Paci c Rankings                                                                                                                          Change Search



        Asia-Paci c Rankings
        Dispute Resolution (PRC Firms) in China
                                                                                                                         Change language:         English (GB)    

               Firms


            This content is provided by Chambers based on our research. Learn more about our methodology

            Band 1

            Fangda Partners                                                                                                                                   
            King & Wood Mallesons                                                                                                                             
            Zhong Lun Law Firm                                                                                                                                
            Band 2

            Beijing Kangda Law Firm                                                                                                                           
            Commerce & Finance Law Of ces (Tongshang)                                                                                                         
            Global Law Of ce                                                                                                                                  
            Huizhong Law Firm                                                                                                                                 
            Jingtian & Gongcheng                                                                                                                              
            JunHe LLP                                                                                                                                         
            Tiantong & Partners                                                                                                                               
            Band 3

            AllBright Law Of ces                                                                                                                              
            Jincheng Tongda & Neal Law Firm                                                                                                                   
            Llinks Law Of ces                                                                                                                                 
            Tian Yuan Law Firm                                                                                                                                
            Band 4

            Baker McKenzie/Baker McKenzie FenXun (FTZ) Joint Operation Of ce                                                                                  
            DeHeng Law Of ces                                                                                                                                 
            Dentons China                                                                                                                                     
            Band 5

            DaHui Lawyers                                                                                                                                     
            Guantao Law Firm                                                                                                                                  
            Recognised Practitioner

            Hylands Law Firm                                                                                                                                  

        :
        Dispute Resolution: Arbitration (PRC Firms) - China

        Dispute Resolution: Litigation (PRC Firms) - China

https://chambers.com/guide/asia-pacific?publicationTypeId=8&subsectionTypeId=1&practiceAreaId=2191&locationId=60                                                       1/2
5/11/2019                                                    DisputeDocument
                                     Case 2:18-cv-10255-SJO-MRW     Resolution (PRC Firms), Filed
                                                                                  45-2      China, Asia-Pacific
                                                                                                    05/13/19    | Chambers
                                                                                                                    PageRankings
                                                                                                                           3 of 3 Page ID #:603




        Products                                         Careers                                          Events                     Contact Details
        Unpublished                                      Chambers' Careers                                Awards                     Chambers and Partners
        Enhanced Pro les                                                                                  Editors’ Receptions        No.3 Waterhouse Square
                                                         Student & Associate                                                         138 Holborn
        Become a contributor                                                                              Forums
                                                                                                                                     London, United Kingdom
                                                         Student
        Ranking Brochures                                                                                 Seminars                   EC1N 2SW
                                                         Associate                                                                   View in maps 
        Ranking Plaques                                                                                   Commercial Opportunities
        About our Products                                                                                                                        Contact Us
        Worldwide Law Firms

        Worldwide Lawyers


        © Copyright 2019 Chambers and Partners | Terms and Conditions | Privacy | FAQ




https://chambers.com/guide/asia-pacific?publicationTypeId=8&subsectionTypeId=1&practiceAreaId=2191&locationId=60                                               2/2
